ORDER
PER CURIAM:
Following a jury trial, Daryl Lemasters was convicted in the Circuit Court of Platte County of four counts of statutory sodomy in the first degree, one count of enticement of a child, and one count of sexual exploitation of a minor. He was sentenced to 30 years’ imprisonment on each count, with the sentences to run consecutively. Lemasters appeals, contending that the trial court plainly erred by allowing the jury, during its deliberations, to review video recordings of forensic interviews of his minor victims. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).